DETAILED ACTION
The amendment filed 05/11/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tunnel comprising steel frames, small guide pipes, radial guide pipes, and feet-lock pipes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard (“How to Use CSA Cement for Rapid Production”) in view of Tauqir (“Determination of water/cement-ratio of Concrete”).
	With regard to claim 1, Girard discloses a quick-hardening grouting material, wherein, comprising ordinary Portland cement (pg. 8, slide 1, “Type III cement”), quick-hardening sulphoaluminate gelling agent (CSA) and water (see w/c ratio), and a mass ratio of the mass of the quick-hardening sulphoaluminate gelling agent to a sum of the ordinary Portland cement is (0.67-1.5): 1 (see table in slide 1, pg. 8; different composition ratios of 40-60% CSA); and the initial setting time of the quick-hardening material is 40 ± 5min (see table; 13-23 mins) , and the average compressive strength of a cube solidified for 4 hours is higher than or equal to 10 MPa (10 MPA equals approximately 1450psi; see table).
	Girard discloses a w/c ratio of 0.54 and is therefore silent regarding wherein the ratio of the mass of the water to the sum of the mass of the ordinary Portland cement and the mass of the quick-hardening sulphoaluminate gelling agent is 0.46.
	It is well known within the art to alter the w/c ratio based on the design conditions at hand and to change the w/c ratio based on the desired strength and workability characteristics.  Tauqir discloses that concrete generally has a w/c ratio of 0.45 to 0.6 (see section 2.2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Girard and have the ratio of the mass of the water to the sum of the mass of the ordinary Portland cement and the mass of the quick-hardening sulphoaluminate gelling agent at 0.46 as taught by Tauqir in order to increase the strength of the mixture as known within the art. 
	With regard to claims 3-6, Girard further discloses the ratio of the mass of the quick-hardening sulphoaluminate gelling agent to the mass of the ordinary Portland cement is (1-1.5):1, (0.67-1): 1, (0.67-0.9):1, and 1.5:1 (see table in slide 1, pg. 8).
	 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard in view of Tauqir as applied to claim 1 above, and further in view of Li et al. (CN 1396138 A).
	With regard to claim 2, Girard, as modified, discloses the invention substantially as claimed however is silent regarding the quick-hardening sulphoaluminate gelling agent is quick-hardening sulphoaluminate 425# cement.
	Li discloses utilizing sulphoaluminate 425# cement for use in rapid strength and setting time (para 0016).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Girard and utilize 425# cement as taught by Li since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 7-8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard (“How to Use CSA Cement for Rapid Production”) in view of Tauqir (“Determination of water/cement-ratio of Concrete”) and Roald et al. (2002/0057948).
	With regard to claims 7 and 15-19, Girard, as modified by Tauqir, discloses the quick-hardening material as discussed above, however is silent regarding constructing a tunnel through the steps of initially spraying concrete, erecting steel frames, and reinforcing surrounding rocks through advanced grouting small guide pipes, circumferential radial guide pipes and feet-lock pipes after excavating one footage of the soft rock tunnel, wherein the advanced grouting small guide pipes, the circumferential radial guide pipes and the feet-lock pipes, the grouting pressure of the advanced grouting small guide pipes is 1.0-3.0 MPa, the grouting pressure of the circumferential radial guide pipes is 1.5-5.0 MPa, the grouting pressure of the feet-lock pipes is 0.5-1.0 MPa, and short-time long-interval excavation construction is realized. 
	Roald discloses constructing a tunnel comprising spraying concrete (para 0002), erecting steel frames (0002), and reinforcing surrounding rocks through advanced grouting small guide pipes (12), circumferential radial guide pipes and feet-lock pipes after excavating one footage of the soft rock tunnel (fig. 3), wherein the advanced grouting small guide pipes, the circumferential radial guide pipes and the feet-lock pipes, the grouting pressure of the advanced grouting small guide pipes is 1.0-3.0 MPa, the grouting pressure of the circumferential radial guide pipes is 1.5-5.0 MPa (para 0036, 0039), and short-time long-interval excavation construction is realized (fig. 3).
	It would have been obvious to one of ordinary skill in the art to utilize the composition of Girard and Tauqir in the construction of a tunnel in order to provide a fast setting tunnel construction.  Regarding the grouting pressure of the feet-lock pipes is 0.5-1.0 MPa, grouting pressure is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at a grouting pressure of 0.5-1.0 MPa through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.
	Girard, as modified, discloses the invention substantially as claimed however fails to explicitly state excavating soft rock tunnel by one foot and spraying concrete to 3-5cm of thickness. It is considered, however, that these construction details are dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at excavating soft rock tunnel by one foot and spraying concrete to 3-5cm of thickness. through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.

	With regard to claim 8, Roald further discloses a mechanical and/or weak blasting construction method is adopted in excavation of the soft rock tunnel (para 0002).

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. 	
In response to applicant’s argument regarding the drawings, the examiner notes no new drawing(s) have been provided.
	In response to applicant’s arguments regarding Girard in view of Tauqir, the examiner disagrees. With regard to the set time Girard discloses a plurality of set times (pg. 8) and further discloses changing set times with citric acid (pg. 4) as known within the art. The examiner maintains that a setting time of “40 + 5 mins” is taught by Girard. With regard to the water content, it is well known within the art that a lower w/c ratio leads to an increased strength in concrete. While Girard may recommend a range of .36-.4, the examiner contends Girard does not teach away from being outside this range. It is well known for concrete to be design specific and a w/c ratio of .46 is obvious to one of ordinary skill in the art.
	In response to applicant’s arguments regarding grouting pressures and Roald, the examiner contends Roald discloses the pressures within the range 3-5 MPA as discussed but lacks the 0.5-1.0MPA.  However, as discussed above, grouting pressures are design specific criteria.  It would have been obvious to one of ordinary skill in the art to utilize different grouting pressure based on the site specific design conditions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
8/12/2022